— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated July 16, 1974, which affirmed an order of the State Division of Human Rights, dated September 28, 1973, which, inter alia, found that petitioners had unlawfully discriminated against the complainant, Marion Lewis, a black woman, because of her race and sex. The State Division has cross-applied, inter alia, for enforcement of the order. Petition granted, order of the Human Rights Appeal Board vacated, and cross application denied, without costs. The record fails to establish by substantial evidence that the firing or laying-off of the complainant resulted directly or indirectly from a pattern of discrimination directed against her by petitioners because she was black and/or female. Although the record does disclose acts of discrimination which occurred at Semimetals directed at black, female personnel during the course of the complainant’s employment with petitioners, it does not support a finding that these acts culminated in, or contributed to, the eventual dismissal of complainant from her employment. Rabin, Acting P. J., Martuscello, Brennan and Munder, JJ., concur; Hopkins, J., dissents and votes to confirm the order, with the following memorandum: Our role, under section 298 of the Executive Law, is limited to considering whether the findings of fact are "supported by sufficient evidence on the record considered as a whole.” I cannot say that the record is insufficient to justify the findings made.